DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 11/24/2021, with respect to the rejections of claims 1-3, 9-13, 19-20, 22, 28, 30, 32-33 and 39 under 35 U.S.C. 103 as being unpatentable over Wang et al., (International Publication Number: WO 2018/128474 A1), in view of (3GPP TSG RAN WG1 Meeting 91, Reno, USA, 27th Nov.-1st Dec. 2017, R1-1720822, Source: NTT DOCOMO, Title: DL/UL Scheduling and HARQ Management, Agenda Item: 7.3.3.2) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 08/25/2021 has been withdrawn.

Allowable Subject Matter
3.	Claims 1-3, 5, 9-13, 15, 19-20, 22, 24, 28, 30, 32-33, 35 and 39 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  Further, the following limitation as in claims 1, 10, and 20 are not found in cited references, and the combination of references as set forth above fails.  Further, the prior arts on record do not suggest following:
“wherein the semi-static HARQ-ACK codebook does not comprise HARQ-ACK feedback information corresponding to a target downlink transmission,”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463